Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Rebollo López,
a la cual se une el Juez Pre-sidente Señor Andréu García.
La mayoría de los integrantes del Tribunal sostiene, en la opinión que emite en el presente caso, que el “propósito” de la Ley de Sentencia Suspendida únicamente puede cumplirse cuando un “probando” permanece “bajo la juris-dicción de los tribunales de Puerto Rico”. Ello, conforme la mayoría, en vista del hecho de que “el contacto continuo entre el probando y el oficial probatorio es esencial para lograr una supervisión adecuada”. (Enfasis suplido.) Opi-nión mayoritaria, págs. 610 y 612.
Aun cuando estamos contestes en que resulta improce-dente, y hasta absurdo, que una persona, convicta de de-lito, a quien le sea concedido, por nuestros tribunales, el privilegio de una sentencia suspendida pueda “cumplir” dicha sentencia en probatoria, de manera permanente, en un país extranjero, en relación con el cual ni tan siquiera existe un tratado que permita la extradición de éste, disen-timos en el presente caso, de manera general, por razón de que entendemos que la mayoría está confundiendo el pro-pósito principal o primordial de la referida Ley de Senten-cia Suspendida con la adecuada ejecución o implantación de la misma, y disentimos, en específico, por razón de que entendemos que, al decidir como lo hace la mayoría en el presente caso, se está precisamente impidiendo que se lo-gre dicho propósito principal.
HH
El propósito primordial de la Ley de Sentencia Suspen-dida —esto es, el objetivo principal que persigue la mis-ma— lo es la rehabilitación en la libre comunidad de una persona que ha sido convicta de determinado delito. No *617hay duda de que el objetivo de que esa persona se rehabi-lite se logra, entre otros, por medio de una adecuada y efec-tiva supervisión, de parte de un oficial probatorio, de la conducta que ese convicto observa en la comunidad.
La experiencia demuestra que esa supervisión, de parte del oficial probatorio, ni es, ni puede, ser continua; esto es, no hay un solo probando hoy día en Puerto Rico que pueda ser “continuamente” supervisado por el oficial probatorio. Ello por distintas razones; la principal de las cuales, des-afortunadamente, lo es una de tipo económico o presupuestario. Esto es, dado el gran número de probandos y el reducido número de oficiales probatorios, la supervi-sión de los primeros se reduce a un mínimo. Por otro lado, debe mantenerse presente que resulta ser innecesario que ese oficial probatorio tenga contacto diario, o semanal, con el probando; ello independientemente del hecho de que dicha supervisión se pudiera llevar a cabo desde un punto de vista económico.
De manera pues, que el propósito primordial de la Ley de Sentencia Suspendida —cual es, repetimos, la rehabili-tación del convicto— no depende únicamente de que éste pueda continuamente ser supervisado por el oficial probatorio. Hay otros factores, igualmente importantes. Meramente a manera de ejemplo, uno de los factores de mayor envergadura en esta clase de situaciones lo es el que el probando tenga un empleo; ello en vista no sólo de que es un hecho indiscutible que el ocio causa, de ordinario, que el probando incurra en conducta antisocial, sino que la falta de recursos para mantener a su familia causa que el pro-bando trate de conseguir los mismos de manera ilegal.
r — I M
En el presente caso se trata de un profesional, de un doctor en medicina autorizado únicamente a practicar la misma en su país de origen, Santo Domingo. En Puerto *618Rico no puede hacerlo. Obligar a esta persona a permane-cer, todo el tiempo, en Puerto Rico donde, repetimos, no puede ejercer su profesión es condenarlo a la ruina econó-mica, lo cual ciertamente no es conducente a su rehab-ilitación.
Somos del criterio que el juez de instancia, con gran juicio y sentido común, trató de hacer un “balance” dadas las circunstancias específicas del caso, entre el interés del Estado de evitar que el probando vuelva a delinquir y el derecho de éste a ganarse la vida, para él y su familia, ejerciendo su profesión de médico; todo ello con el propósito de lograr la “rehabilitación” de éste. Bajo el plan diseñado, ni el tribunal de instancia ni el oficial probatorio, pierde contacto con el probando. Al contrario, éste será “supervi-sado” una vez al mes por el oficial probatorio, lo cual es más que suficiente. Por otro lado, no puede perderse de vista que —no obstante el hecho de que la conducta en que el recurrido incurriera es una ciertamente criminosa y re-probable— no nos enfrentamos a un individuo que repre-senta un peligro para la sociedad.
Es cierto que el probando podría decidir, en uno de sus viajes, permanecer en Santo Domingo y, dado el hecho de que resultaría imposible extraditarlo, así evadir la juris-dicción de nuestros tribunales. Dicho argumento pierde fuerza y eficacia, sin embargo, cuando consideramos el he-cho de que el probando puede fácilmente abandonar a Puerto Rico e irse a Santo Domingo, aun sin estar oficial-mente autorizado para así hacerlo. Ello en vista de que es un hecho harto conocido que la ausencia de un pasaporte no es óbice para que cientos de personas así lo hagan todos los días.
*619NH HH HH
En resumen, y aun cuando estamos de acuerdo con la premisa general de que no procede que un probando cum-pla su sentencia en probatoria mientras vive, todo el tiempo, en un país extranjero, disentimos por razón de que en el presente caso concederle permiso al probando para residir parcialmente en Santo Domingo resulta ser no sólo procedente sino que aconsejable.